

116 S280 IS: To reauthorize the Historically Black Colleges and Universities Historic Preservation program.
U.S. Senate
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 280IN THE SENATE OF THE UNITED STATESJanuary 30, 2019Ms. Harris (for herself, Mr. Graham, Mr. Jones, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo reauthorize the Historically Black Colleges and Universities Historic Preservation program.
	
 1.Historically Black Colleges and Universities Historic Preservation program reauthorizedSection 507(d)(2) of the Omnibus Parks and Public Lands Management Act of 1996 (54 U.S.C. 302101 note) is amended by striking the period at the end and inserting and each of fiscal years 2019 through 2025..